PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/661,605
Filing Date: 23 Oct 2019
Appellant(s): Medtronic, Inc.



__________________
Karren Sorensen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/06/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 05, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
FIRST GROUND OF REJECTION: Claims 1-3, 6, 8-12, and 14
Pages 6-13 of the Appeal Brief filed April 06, 2022, the appellant argues that the applied art fails to teach alone or in combination the limitation of claim 1, “an elongate elongated outer insulation tube extending around the first and second elongate elongated conductors between the connector terminal and the first electrode, the outer insulation tube comprising a proximal segment extending distally from-the grip sleeve and a distal segment extending-distally from the proximal segment, the distal segment having an overall length of at least twenty inches…the outer insulation tube transitioning from a first outer diameter along the proximal segment to a second lesser outer diameter along the distal segment”. As stated by the appellant, the rejection of claim 1 acknowledges that the reference Forslund does not disclose “the distal segment having an overall length of at least 20 inches” and that the rejection then relies on Clemens to teach the distal length being over 20 inches. The appellant argues that the use of Clemens to modify the device of Forslund is erroneous because the distal segment involving Seg 1-4, as illustrated in Fig 1E of Clemens, is not drawn to an implantable medical electrical lead as required by the claim 1 of the instant application. This argument is found insufficient, because although the Seg 1-4 cited by the examiner is drawn to a delivery catheter rather than a lead, the catheter is configured to guide and deliver an implantable electrical lead, which the appellant acknowledges on pages 7-8, that the previous rejection also explains that Clemens teaches the lead can have an overall length of 25-40 inches (Clemens [0049]; figure 2A) . Since the catheter tube made up of Seg 1-4 is part of the system to deliver the lead to a target location, the distal end of the lead would be required to be at minimum longer than the 20-inch catheter tube in order to be threaded through the catheter and exit at the distal end in order to contact and secure to the target tissue region.
	The appellant continues to argue that Clemens does not teach any correspondence between the length of the catheter and the lead, however, paragraph [0037] and [0049] clearly states that the catheter 102 and methods disclosed in Clemens may be configured to be used with multiple lead configurations including but not limited to the lead 200 described in Clemens. Therefore, it is clear that the lead is configured and corresponds to the length of the catheter tube.
	The appellant then points to the fact that Clemens describes the segment, SEG 4 which is 18-20 inches (Clemens [0041]), of the catheter shaft 102 as the proximal portion of the shaft 102 and therefore fails to teach the distal portion of shaft being greater than 20 inches. However, as previously pointed out by the appellant and previously described by the examiner, the distal portion of the lead is configured to pass through the entire length of the shaft, in order reach the target area as the distal end of the catheter shaft. The appellant then further argues that although Clemens does teach the lead having an overall length of 25-40 inches, Clemens fails to describe the distal portion 202 of the lead 200 having any particular length much less the required greater than 20 inches as stated in claim 1, saying that Clemens fails to teach the characterization or motivation for  “the remaining length of the 25-40 inches would naturally pave a proximal portion that is extending out of the opening of the proximal end of the catheter where the lead is being fed through” as stated by the examiner in the rejection of claim stating that there is no reason at least a portion of the proximal portion 206 cannot extend into the catheter shaft 102.
The appellant points to embodiment illustrated in figure 2L of Clemens to point that the inner diameter of the catheter shaft 120B being .100 inches, wherein the proximal portion of the lead, has an outer tube portion with a diameter of .125 inches and an inner tube portion 250 of the proximal portion having an outer diameter of .08 inches. The applicant states that Fig 2L of Clemens illustrates that at least a portion of the inner tube 250 in not covered by the connector sleeve 252, and thus a portion at least a portion of the embodiment of the proximal portion, specifically the uncovered inner tube 250 section, of the lead would be able to fit inside the shaft of the catheter and does not provide a reason why the proximal portion of the lead may not be inserted into the lumen of the shaft of the catheter. While the examiner agrees that Clemens teaches that at least a portion of the proximal portion of the lead, specifically the uncovered inner tube portion 250, is capable of being inserted into the lead, the embodiment of Clemens clearly restricts the entire proximal portion specifically the majority of the proximal portion, which is covered by the connector sleeve having a diameter of .125 inches from extending into the lumen of the catheter.  Further although the uncovered inner tube portion 250 illustrated in Fig 2L cited by the appellant, is described as a portion of the proximal end, that does not mean that portion cannot be interpreted as a portion of the distal segment that is inserted through the catheter shaft 102, wherein the Connector sleeve cover portion 252 is interpreted as the proximal section, wherein the proximal section is incapable of being inserted through the catheter lumen, limiting the insertion depth of the lead 200 and preventing a portion that is to stiff or wide from being inserted and navigated through the shaft 102 through the veins of the patient to avoid damage to the lead, catheter and patient. Clemens clearly teaches that the use of thinner and more flexible portion of the lead is used for insertion and navigating the through the catheter and through the patient’s venous system to the target cardiac regions. 
On page 11 of the appeal brief, the appellant argues, based on the examiners characterization of the grip sleeve and lead of Forslund as well as, characterization of the lead taught by Falk that given Clemens characterization, that it would not have been obvious to combine the teachings of Clemens with the teachings of Forslund and Falk since Clemens would have taught that the entire outer insulation tube comprising a proximal segment extending distally from the grip sleeve and a distal segment extending-distally from the proximal segment” would have an overall length of at least twenty inches and not “the distal segment [of the outer insulation tube] having an overall length of at least twenty inches” as actually recited in claim 1. This is incorrect however, because as explained above, the proximal portion as interpreted by the examiner is the portion of the lead that does not/cannot be inserted into the lumen catheter shaft, while the distal portion is interpreted by the examiner to be any portion of the lead that can be inserted into the lumen of the catheter shaft and navigated through the venous system of the patient to the target site. Therefore, Clemens clearly teaches wherein the distal portion of the lead has a smaller more flexible diameter and a length of at least 20 inches, in order to traverse through the venous system and successfully navigate to the target tissue that requires traversing the distance of at least 21 inches. The proximal portion of the lead is then the portion of the lead wherein the lead diameter transitions to and increased diameter that prevents it from further insertion into the catheter and through the patient and provides a stiffer more controllable portion of the lead, wherein that proximal portion then extends under the grip sleeve that is taught in the base reference of Forslund. The art of Falk and Clemens as cited in the office action were used to modify the lead of Forslund, where Forslund teaches the lead extends from the distal end of the grip sleeve. The modifications from the teaching of Falk and Clemens do not affect the structure or function of the grip sleeve but rather modify the lead extending out from the grip sleeve. Therefore the appellants statement that “Clemens would have taught that the entire outer insulation tube comprising a proximal segment extending distally from the grip sleeve and a distal segment extending-distally from the proximal segment would have an overall length of at least twenty inches and not the distal segment” is incorrect, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Clemens successfully teaches the distal segment, being the portion of the lead that has a diameter small enough to be inserted into the lumen of the catheter shaft, is at least long than the 21-inch shaft in order to reach the target region, while the proximal end is the portion having a diameter that was greater than the inner diameter of the shaft and therefore unable to be inserted through the lumen, limiting the insertion depth of the lead. The examiner does not rely on any part of Falk or Clemens to teach a grip sleeve but rather only to modify the lead that extends from the grip sleeve.
SECOND GROUND OF REJECTION: Claims 4, 5, and 7
In the appellant’s arguments for the rejection of claims 4, 5, and 7 on page 13, the appellant provides no further reasoning or justification for the traversal of these rejections beyond relying on the previous arguments regarding the rejection of claim 1. Therefore, the examiner believes the previous rejections of claims 4, 5, and 7 should be maintained for the same reasons addressed above. 
THIRD GROUND OF REJECTION: Claim 13
In the appellant’s arguments for the rejection of claim 13 on page 13, the appellant provides no further reasoning or justification for the traversal of these rejections beyond relying on the previous arguments regarding the rejection of claim 1. Therefore, the examiner believes the previous rejection of claim 13 should be maintained for the same reasons addressed above. 
Claim Appendix
The examiner acknowledges that the Claims as presented in the Claim Appendix of the appeal brief properly recites the claims as entered for the purpose of appeal, as stated in the Advisory Action filed 2/10/2022. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792  
                                                                                                                                                                                                     Allen Porter Jr.
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.